United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2639
                                   ___________

In the Matter of: The Complaint of      *
Mike's, Inc. and Mike's Marine, Inc.    *
for Exoneration from or Limitation      *
of Liability.                           *
                                        *
__________________                      *
                                        *
                                        *
Mike's, Inc.; Mike's Marine, Inc.,      *
                                        *
              Appellants,               *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Kristopher A. Tinnon,                   *
                                        *
              Appellee.                 *
                                   ___________

                             Submitted: December 13, 2002

                                  Filed: January 29, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RILEY, and SMITH, Circuit Judges.
                         ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      Kristopher Tinnon brought suit in the circuit court of Madison County, Illinois,
seeking damages for injuries that he allegedly suffered on a harbor tug while
employed by Mike's, Inc. and Mike's Marine, Inc. (Mike's). Mike's then filed a timely
proceeding in the Eastern District of Missouri seeking exoneration from or limitation
of liability to Mr. Tinnon for his alleged injuries. The district court1 found that venue
for Mike's limitation proceeding was proper only in the Southern District of Illinois
and dismissed the case without prejudice. Mike's appeals, asserting that the district
court erred in dismissing the case for improper venue and that in any event the district
court abused its discretion by dismissing the case instead of transferring it to the
Southern District of Illinois. We affirm.

                                              I.
       This case presents an issue of first impression in our court regarding the
meaning of the word "district" in Rule F(9) of the Supplemental Rules for Certain
Admiralty and Maritime Claims. Rule F governs the procedure for filing a limitation
of liability action, and section 9 of that rule deals specifically with venue and transfer.
Under that rule, if, as here, the relevant vessel has not been attached or arrested,
venue lies "in any district in which the owner has been sued with respect to" the claim
for which the limitation of liability is being sought; if the vessel has not been attached
or arrested and there has been no suit filed "in any district," venue is proper "in the
district in which the vessel may be."

       Mr. Tinnon argues, and the district court held, that the word "district" in this
part of Rule F(9) refers to a geographic area under the jurisdiction of a particular
United States district court. If "district" does refer to a geographic area, then venue
for Mike's limitation proceeding is proper only in the Southern District of Illinois
since Mr. Tinnon's state action was filed in the geographic area that district court
encompasses. Mike's urges us, however, to adopt the view that "district" means
"United States district court." Since Mr. Tinnon has not filed an action in a United


      1
       The Honorable Stephen Limbaugh, United States District Judge for the
Eastern District of Missouri.

                                           -2-
States district court, Mike's argues, the limitation proceeding should have been
allowed to go forward where the vessel is located, namely, in the Eastern District of
Missouri.

       Mike's offers a creative syllogism to support its claim that "district" means
United States district court in Rule F(9). The major premise of this syllogism is that
"identical words used in different parts of the same act are intended to have the same
meaning," Atlantic Cleaners & Dyers, Inc. v. United States, 286 U.S. 427, 433 (1932).
Mike's minor premise is that uses of the word "district" in Rule F(9) referring to
where a limitation proceeding may be filed or where a limitation proceeding may be
transferred must literally be read as "United States district court," because only a
federal court has jurisdiction over such actions. Mike's therefore concludes that all
instances of the word "district" in Rule F(9) must also mean United States district
court. The structure of Mike's argument is appealing. There are several reasons,
however, that we cannot ultimately agree with Mike's.

       The word "district" is used eight times in Rule F(9). In two instances, the rule
adverts to the presence or absence of a vessel within a "district." Interpreting the rule
to mean that a harbor tug would be "within" a district court is manifestly
unreasonable. The more reasonable conclusion is that in these contexts the word
"district" refers to the geographical area that lies within the boundaries of a district
court. It is clear, then, that the word "district" cannot uniformly mean United States
district court in Rule F(9). Instead, it may uniformly refer to a geographic area, or it
may have various meanings depending on the context.

      In five instances, the word "district" is used to describe where a limitation
proceeding may be filed or where a limitation proceeding may be transferred.
Although, as we have already observed, limitation proceedings must be brought in a
United States district court, the word "district" in these five instances need not mean
United States district court to comport with that principle. That principle is

                                          -3-
established by 28 U.S.C. § 1333, which grants exclusive subject matter jurisdiction
over limitation actions to federal courts. See 28 U.S.C. § 1333(1). Rule F(9) does not
of course purport to address subject-matter jurisdiction; instead, it is designed to
funnel federal actions to the appropriate district court. Reading the word "district"
to refer uniformly to a geographic area therefore would not, contrary to Mike’s
suggestion, permit limitation proceedings to be brought or transferred to state courts
within a federal court's district. Thus, we do not agree that a uniformly geographic
reading of the word "district" in Rule F(9) would violate principles of federal
jurisdiction.

       We need not, however, decide today whether every use of the word "district"
in Rule F(9) refers to a geographic area. Although there is a presumption that
identical words used in different parts of the same act are intended to have the same
meaning, this is not a rigid and inflexible rule. See United States v. Cleveland
Indians Baseball Co., 532 U.S. 200, 213 (2001). It is well established that "[m]ost
words have different shades of meaning and consequently may be variously
construed, not only when they occur in different statutes, but when used more than
once in the same statute or even in the same section." Atlantic Cleaners & Dyers, 286
U.S. at 433. We believe that the word "district" in the present context is best
construed to refer to a geographic area, even if in some other instances the word is
more naturally read to mean United States district court.

       Nearly every court that has considered the meaning of the section permitting
venue "in any district in which the owner has been sued" has adopted the geographic
view that Mr. Tinnon argues for. See, e.g., In re American River Transp. Co., 864 F.
Supp. 554, 556 (E.D. La. 1994); In re Chevron U.S.A., Inc., No. Civ. A 90-1685,
1990 WL 161036, at *1 (E.D. La. Oct. 12, 1990). We find the opinion in In re
American River Transportation Co. particularly instructive. In that case, the court
observed that the predecessor to the current rule placed venue "in the District Court
for any district in which the owner has been sued," see Admiralty Rule 54 (1966), and

                                         -4-
opined that the "use of the words 'District Court' to refer to a United States District
Court in the same sentence with the word 'district' in lower case letters" indicated that
the word "district" was "used in a geographic sense, rather than to indicate a
particular type of court." In re American River Transp. Co., 864 F. Supp. at 555-56.
Although the wording of the predecessor rule was revised in Rule F(9), there is no
reason to believe that Congress thereby intended to change the original venue
principles. This strongly suggests that the word "district," as it is used in the relevant
portion of Rule F(9), was used in a geographic sense.

      After considering both the text of Rule F(9) and the relevant case law, we are
convinced that in the present context the word "district" refers to a geographical area
that corresponds to a district court's boundaries. Venue for Mike's limitation
proceeding was therefore proper only in the Southern District of Illinois.

                                          II.
       Having found that venue was not proper in the Eastern District of Missouri, we
next consider the district court's decision to dismiss Mike's limitation proceeding
rather than to transfer it to the Southern District of Illinois. Because the dismissal
occurred after the applicable statute of limitations for filing a limitation action had
run, Mike's was unable to refile in the Southern District of Illinois.

        According to Rule F(9), "if venue is wrongly laid the court shall dismiss or, if
it be in the interest of justice, transfer the action to any district in which it could have
been brought." Mr. Tinnon argues that this language is mandatory in requiring
dismissal (the "court shall dismiss") when venue is improper. This argument ignores
the entire second half of that section, which gives a judge broad latitude to transfer
when it is necessary to achieve a just result. Indeed, most of the factually similar
cases were transferred as opposed to being dismissed. See, e.g., In re American River
Transp. Co., 864 F. Supp. at 556 & n.1; In re Western Atlas Int’l, Inc., No. Civ. A 98-
601, 1998 WL 259965, at *1-*2 (E.D. La. May 19, 1998); In re Chevron U.S.A., Inc.,

                                            -5-
1990 WL 161036, at *1. But see In re Egan Marine Corp., No. 99 C 1152, 1999 WL
1011241, at *7 (N.D. Ill. Oct. 18, 1999).

       We agree with Mike's that transfer, rather than dismissal, is the usual (and
perhaps more appropriate) procedure when a statute of limitations would prevent a
claim from being refiled in the appropriate venue. Dismissal, however, remains an
option under Rule F(9). The circumstances surrounding this case suggest that Mike's
counsel could have reasonably foreseen the denial of venue in the Eastern District of
Missouri. Despite this, Mike's waited until the last week before the statute of
limitations ran to file his claim. Then, in response to Mr. Tinnon's motion to dismiss,
Mike's counsel chose to focus exclusively on the argument that "district" means
United States district court instead of addressing why transfer was preferred to
dismissal. Most important we think, there was absolutely no mention by Mike's that
there was a potential statute of limitations difficulty awaiting it in the Southern
District of Illinois. Our intuition is that these decisions reflect a calculated trial
strategy by Mike's counsel. In any event, it is difficult to see how the district court
abused its discretion in granting, without prejudice, Mr. Tinnon's motion to dismiss,
when Mike's did not bring the statute of limitations difficulty to the district court's
attention. Nor do we think that it was an abuse of discretion for the district court to
decline to alter its judgment in light of arguments that could have easily been made
in response to the original motion to dismiss.

       We review the district court's decision to dismiss for an abuse of discretion,
and, in this instance, we cannot say that the district court abused its discretion.

                                        III.
      For the reasons stated, we affirm the decision of the district court.




                                         -6-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -7-